                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSEPH HEYWARD,                                       CIVIL ACTION
     Plaintiff,

        v.                                            N0.19-5469

CITY OF PHILADELPHIA, et al.,
     Defendants.

                                             ORDER

        AND NOW, this 8th day of January 2020, upon studying Plaintiffs Complaint (ECF Doc.

No. 4) consistent with our obligations under 28 U.S.C. § 1915(e)(2)(B)(ii), and for reasons in the

accompanying Memorandum, it is ORDERED:

        1.     We amend the docket to reflect Plaintiff is currently housed at SCI-Forest (and not

SCI-Phoenix), based on information available in the Pennsylvania Inmate Locator;

       2.      We dismiss Plaintiffs Complaint (ECF Doc. No. 4) for failing to state a claim

without prejudice to Plaintiff filing a new case only in the event the state court reverses, vacates,

or otherwise invalidates his conviction; and,

       3.      The Clerk of Court shall close this case.
